In re Williams, Wayne; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Claiborne, 2nd Judicial District Court, Div. “C”; to the Court of Appeal, Second Circuit, Nos. 23511-KH, 23386-KH.
*114Denied. Information from the record in the district court and from the Angola mail room indicates that relator received a copy of the state’s April 18, 1991 answer on April 22, 1991. As noted by the Second Circuit Court of Appeal on August 29, 1991, when it declined to reconsider its July 18, 1991 writ denial, there are appropriate avenues available to relator to obtain a(nother) copy of the state’s answer.